Citation Nr: 1711205	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with degenerative hyperostosis of the left facet (hereinafter, "low back disorder").

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record. 

In August 2014 the Board remanded this case for further development.  The case has now been returned for additional appellate consideration.  As a preliminary matter, the Board finds that the remand directives have been substantially accomplished to the extent permitted by the cooperation of the Veteran.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and assistance necessary for the equitable disposition of the instant case has been completed to the extent permitted by the cooperation of the Veteran.

2.  The competent medical and other evidence of record does not reflect the Veteran's service-connected low back disorder has been manifested by ankylosis; associated neurologic impairment; or incapacitating episodes as defined by VA regulations.

3.  The Veteran's service-connected low back disorder is her only service-connected disability.

4.  The competent medical and other evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.326, 3.655, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.326, 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In this case, the Veteran was provided with correspondence, to include in March 2010 and August 2014, which informed her of what was necessary to substantiate her current appellate claims, what information and evidence she must submit, and what information and evidence will be obtained by VA.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Veteran.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of this appeal, to include at the August 2012 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which shows symptoms of her service-connected low back disorder, or its impact on her employability, that is not demonstrated by the evidence already of record.  

The Board also notes that the Veteran was accorded VA medical examinations in April 2010, January 2011 and August 2011 which evaluated her low back disorder.  VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record, to include the Veteran's contentions, challenges the qualifications of these VA examiners.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the findings on these examinations.  The Board acknowledges that it does not appear the range of motion testing conducted on these examinations was in full compliance with the requirements of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board remanded this case in August 2014, in part, to accord the Veteran a new examination.  Such an examination was scheduled for December 2014; the Veteran did not report for that examination; and no good cause has been advanced as to why she did not report to include an October 2016 written statement from her accredited representative.  Under the law, individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and there are consequences when they do not report for such without "good cause," to include no additional examination is necessary.  38 C.F.R. §§ 3.326(a), 3.655.

In view of the foregoing, the Board finds that the duty to assist has been completed to the extent permitted by the cooperation of the Veteran, and there is no prejudice on the Board's part in proceeding with adjudication of this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991) (The duty to assist is not a "one-way street."  If a claimant wants help, she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

With respect to the aforementioned August 2012 hearing, the Board acknowledges that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through her testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate her claims.  The Board also reiterates that it determined above she has received adequate notification of these elements.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes it does not appear the Veteran has identified any deficiency with respect to the notice and assistance she has been provided with this case, to include how her August 2012 hearing was conducted.  In pertinent part, no such deficiency was identified in the October 2016 statement from her accredited representative.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Legal Criteria and Analysis - Low Back Disorder

As already noted, the Veteran did not report for the most recent VA examination scheduled for December 2014; and no good cause has been shown why she did not report.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Inasmuch as the current appellate claims are for increased ratings, it would appear they should be denied due to the Veteran not reporting for the scheduled December 2014 VA examination.  

Nevertheless, the Board also takes note that she did report for earlier examinations in 2010 and 2011; and, as detailed below, the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for her service-connected low back disorder, or the assignment of a TDIU.  

In this regard, it is noted that disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board acknowledges that the Veteran's service-connected low back disorder is manifested by spasms, pain and limitation of motion.  However, a review of the evidence of record does not reflect her spine is manifested by ankylosis.  In fact, the April 2010 and January 2011 VA examinations explicitly found she does not have ankylosis of the thoracolumbar spine.  Nothing in the other evidence of record, to include the August 2011 VA examination or treatment records on file, reflects she has such impairment.  Therefore, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making the above determination, the Board was cognizant of the holding in Correia, supra, that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinent VA examinations are in accord with these requirements.  However, as already noted, the Veteran did not report for the scheduled December 2014 VA examination, and no good cause has been shown for this action.  Thus, a new examination is not warranted.  See 38 C.F.R. § 3.655; see also Wood, supra.  Moreover, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is based upon whether ankylosis is present and not a specific range of motion.  As such, the Board finds no prejudice to the Veteran by adjudicating this claim without such testing being conducted on her VA examinations.  

The Board is also cognizant of the fact the record reflects the Veteran has taken medication for back pain, and Jones v. Shinseki, 26  Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Although the use of medication is not explicitly considered in the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, there is nothing in the record, to include the Veteran's own contentions, which suggests she would have developed ankylosis but for the use of medication.

The Board further acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record does not reflect the Veteran's service-connected low back disorder has associated neurologic impairment.  In pertinent part, the January 2011 VA examination reflects that neurologic testing was normal, and that there was no electrodiagnostic evidence of radiculopathy or neuropathy.  This examination also concluded that findings of abnormal sensation over the shins, urinary symptoms, bilateral knee pain, gait instability and falls were not due to the service-connected low back disorder.  Similarly, the August 2011 VA examination found that there was no evidence of radiculopathy or other neurologic abnormalities due to the low back disorder; and opined that the Veteran's loss of bladder (incontinence) was not due to the low back disorder.

The Board notes the Veteran has essentially contended, to include at her August 2012 hearing, that she warrants a rating in excess of 40 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.   Under this Formula, an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, the Veteran has reported, to include at her August 2012 hearing, that she experiences frequent flare-ups of low back pain which require bed rest.  She also submitted a statement dated in August 2012 from her VA primary care clinician who attests that she has flare-ups about every 3-4 days and will be on bed rest for 3-4 days for each episode.  However, a review of the other evidence on file, to include VA treatment records dated in August 2014, reflects the clinician is relating the Veteran's own account of her need for and frequency of bed rest.  The record does not reflect such bed rest was actually prescribed by a physician and includes treatment by a physician.  The evidence of record does not reflect that she experiences incapacitating episodes as defined by VA regulations.  In fact, the April 2010, January 2011, and August 2011 VA examinations all explicitly state she does not have incapacitating episodes.  Moreover, as the regulatory definition for "incapacitating episode" contemplates treatment by a physician it is only logical such would or may include the use of medication.  As such, the holding of Jones, supra, is not applicable to this Formula.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 40 percent for her service-connected low back disorder to include on the basis of a "staged" rating (s) pursuant to Fenderson, supra, and Hart, supra.  In making this determination, the Board has taken into account her complaints of pain and the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, a thorough review of the record does not reflect such complaints have or would result in the manifestations necessary for a higher schedular rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board concurs with the determination below that the Veteran's service-connected low back disorder does not warrant referral for consideration of an extraschedular rating.  As discussed above, this disability is manifested by symptoms such as spasms, pain, and limitation of motion; all of which are contemplated in the rating criteria.  Moreover, as the Board is required under 38 C.F.R. §§ 4.40, 4.45, and 4.59 to consider the effect of pain on functional impairment in determining the appropriate schedular rating, to assign an extraschedular rating based upon such impairment would be a violation of the legal prohibition against pyramiding.  Therefore, the Board finds the rating criteria are adequate to evaluate the Veteran's service-connected low back disorder and referral for consideration of extraschedular rating is not warranted.

Legal Criteria and Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In this case, the Veteran's low back disorder is her only service-connected disability.  Therefore, the percentage rating for consideration of a TDIU on a schedular basis are not met.  Thus, consideration of a TDIU on an extraschedular basis will be addressed. 

Pursuant to 38 C.F.R. §  4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. §  4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to the individual Veteran's age or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board notes that the record reflects the Veteran has not engaged in substantially gainful employment since 1993.  Nevertheless, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

The record reflects the Veteran's pertinent occupational history includes secretarial work until 1993.  She also testified at her August 2012 hearing that she did other work driving patients to doctor appointments but was no longer working in that capacity.  See Transcript pp. 21-22.  Further, the Board acknowledges that the evidence does reflect functional impairment due to her low back disorder.  For example, the VA examinations note the low back caused impairment in performing usual daily activities such as chores, shopping, exercise, sports, recreation, traveling, toileting, and grooming.  The August 2012 statement from her VA clinician noted her low back pain resulted in limitations to walking, as well as with prolonged sitting and standing.  However, the Board is of the opinion that such impairment has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. at 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board also finds that the record reflects the Veteran experiences significant functional impairment due to nonservice-connected disabilities, and such impairment is not for consideration in assigning a TDIU.  For example, treatment records, including those dated in May 2014, note current conditions include Meniere's disease, allergic sinusitis, arthritis of the knees, brain aneurysms status-post surgery, and status-post abdominal shunts.  In addition, the Board reiterates that the January 2011 VA examination concluded that findings of abnormal sensation over the shins, urinary symptoms, bilateral knee pain, gait instability and falls were not due to the service-connected low back disorder.  Moreover, the record reflects the nonservice-connected knee disabilities contribute, at least in part, to her limitations in walking.  For example, the April 2010 VA examination found that limited walking, antalgic gait, and use of cane was due to the bilateral knee disorders.  Similarly, the January 2011 VA examination noted that she was prescribed a walker due to knee problems, although she indicated at the August 2011 VA examination the walker was for both the knees and low back.

The Board further finds it significant that all of the aforementioned VA examinations note that the Veteran retired in 1993 due to the nonservice-connected Meniere's disease.  Moreover, the Veteran indicated that while her low back did cause some problems when she was driving patients to the doctor, it was not the primary reason she stopped that activity.  In fact, she indicated at the hearing that she still had use of a car even though a power seat was necessary due to her back.  See Transcript pp. 8, 21-23.  The Board concludes this is probative evidence that she is capable of engaging in substantially gainful employment consistent with her education and work history despite the impairment caused by her service-connected low back disorder.

In view of the foregoing, the Board finds the competent medical and other evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disability.  Therefore, the preponderance of the evidence is against the claim and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 40 percent for service-connected low back disorder is denied.

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


